Citation Nr: 0207250	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as due to a concussion.  

2.  Entitlement to service connection for vasomotor rhinitis, 
claimed as due to a concussion.  

3.  Entitlement to service connection for intermittent 
labyrinthitis, claimed as due to a concussion.  

4.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a tic of the left shoulder, left arm, and left leg, 
claimed as due to a concussion.  

(The issue of entitlement to service connection for vascular 
tinnitus, claimed as due to a concussion, will be the subject 
of a later Board decision).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the veteran's claim for 
service connection for a tic of the left shoulder, left arm, 
and left leg, claimed as due to a concussion.  The RO also 
denied service connection for migraine headaches, with 
vasomotor rhinitis, intermittent labyrinthitis, and vascular 
tinnitus, also claimed as due to a concussion.  The veteran 
responded with a Notice of Disagreement in December 1995.  A 
Statement of the Case, regarding the issue of submission of 
new and material 

evidence to reopen the service connection claim for a tic, 
was issued by the RO and sent to the veteran that same month.  
He responded with a January 1996 substantive appeal.  

The veteran's claim was initially presented to the Board in 
December 1997, at which time it was remanded for additional 
development.  In October 1999, the RO issued the veteran a 
Statement of the Case regarding the issue of service 
connection for migraine headaches, with vasomotor rhinitis, 
intermittent labyrinthitis, and vascular tinnitus, claimed as 
due to a concussion.  He then filed a November 1999 
substantive appeal.  

The veteran's appeal was presented to Board as including the 
issue of service connection for migraine headaches, with 
vasomotor rhinitis, intermittent labyrinthitis, and vascular 
tinnitus; however, because of the divergent nature of these 
claimed disabilities, they will each be considered as 
separate claims.  Additionally, the Board is undertaking 
additional development on the issue of entitlement to service 
connection for vascular tinnitus, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002)) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The veteran served in combat during military service in 
Vietnam.  



2.  The record contains no evidence of a medical nexus 
between the veteran's current migraine headaches, vasomotor 
rhinitis, and intermittent labyrinthitis, and an in-service 
head trauma.  

3.  Service connection for a tic of the left shoulder, arm, 
and leg was denied within a November 1991 rating decision, 
and the veteran did not file a timely Notice of Disagreement 
regarding this decision.  

4.  The evidence submitted subsequent to the November 1991 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and/or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for service connection 
for migraine headaches is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  

2.  Entitlement to service connection for service connection 
for vasomotor rhinitis is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  


3.  Entitlement to service connection for service connection 
for intermittent labyrinthitis is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  

4.  The November 1991 rating decision that denied service 
connection for a tic of the left shoulder, left arm, and left 
leg, claimed as due to a concussion is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  

5.  No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a tic of the left shoulder, arm, and leg.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are negative for any 
diagnosis of, or treatment for, a concussion, or any 
residuals thereof.  

The Board issued a December 1988 decision awarding the 
veteran service connection for post traumatic stress 
disorder; in so doing, the Board determined that the veteran 
served in combat.  

In a June 1989 VA psychiatric examination, the veteran was 
diagnosed with a chronic motor tic of the left shoulder, arm, 
and leg; however, no cause or date of onset for this 
disability was noted.  



In a November 1991 rating decision, the veteran was denied 
service connection for a tic of the left shoulder, arm, and 
leg, claimed as residuals of a concussion in service.  The RO 
found no evidence that this disability had its onset in 
service.  The veteran was notified of this decision and of 
his appellate rights, but a timely appeal of this denial was 
not filed.  

The veteran was admitted to a private hospital for several 
days in August 1994 for treatment of a hypertensive disorder 
and to rule out an ischemic attack.  He reported visual 
changes and lightheadedness.  An unenhanced CT brain scan was 
negative for any abnormality.  His final diagnoses were 
atypical neurologic symptoms and hypertension.  A subsequent 
October 1995 brain scan performed at the same hospital was 
consistent with brain stem pathology on the left side.  It 
was concluded that the presence of a demyelinating lesion 
versus an ischemic lesion needed to be differentiated on a 
clinical basis.

In June 1995, the veteran filed an application to reopen his 
claim for service connection for a left-sided tic.  He also 
filed a claim for service connection for migraine headaches, 
with vasomotor rhinitis, intermittent labyrinthitis, and 
vascular tinnitus, claimed as due to a concussion.  In 
support thereof, he included a medical report from M.A.M., 
MD.  Dr. M. indicated that the veteran reported a history of 
pressure in the back of the head following an exploding shell 
in service.  It was indicated that CT scans, MRI's, extensive 
blood work and a dental evaluation did not delineate any 
apparent pathology.  Recently, he experienced for the first 
time, a rather severe visual aura with flashing lights 
followed by the development of severe pressure behind the 
eyes and in the 

occipital area.  The appraisal was common Migraine with 
vasomotor rhinitis, intermittent labyrinthitis and vascular 
tinnitus.

The RO denied the veteran's claim in September 1995, and he 
initiated this appeal.  

1995-96 treatment records from Dr. G.D.G., a private 
otorhinolaryngologist, reflect a diagnosis of common migraine 
headaches.  An October 1995 MRI was described as negative.  

In an October 1995 letter, Dr. L.W.C., a private neurologist, 
stated that he had examined the veteran for "ringing in 
[his] ears."  Dr. C. noted a history of a concussion 
sustained in 1968 while the veteran was serving in Vietnam.  

The veteran testified at a June 1996 personal hearing at the 
RO.  He stated that during service in Vietnam, an artillery 
round detonated close to him, and he suffered a concussion.  
Since that time, he was experienced headaches and a tic along 
his left arm, shoulder, and leg.  He alleged that these 
disabilities resulted from his concussion sustained in 
service.  

The veteran's claim was initially presented to the Board in 
December 1997, at which time it was remanded for additional 
development.  It has now been returned to the Board.  

A March 1999 VA neurological examination was afforded the 
veteran, and he reported a 15-year history of migraine 
headaches.  A left arm tic was also reported.  The examiner 
diagnosed seasonal vascular headaches and a benign twitch of 
the left arm; however, the examiner did not relate these 
disabilities to military service or any concussion sustained 
therein.  




The veteran reported treatment by Dr. W.L., a private 
physician, but Dr. L. replied in April 1999, stating that he 
retired in 1989 and had no records regarding treatment of the 
veteran.  

In April 1999, a VA medical examination of the veteran's 
ears, nose, and throat.  He repeated a history of frequent 
headaches, and occasional visual acuity problems.  Headaches, 
related to stress and migraine in nature, were diagnosed, but 
the examiner did not note any nexus between these headaches 
and any prior disease or injury.  

The RO sent the veteran an October 2001 letter discussing 
recent changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, and inviting him to submit any 
additional relevant evidence not already associated with the 
record.  He was advised to submit medical evidence 
establishing a relationship between any current disability at 
issue and military service.  The veteran has as yet filed no 
response to this letter.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 

(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  

In this case, the RO has had an opportunity to consider the 
claims for service connection for migraine headaches, 
intermittent labyrinthitis, and vasomotor rhinitis, and to 
reopen the previously-denied claim of service connection for 
a tic of the left extremities in light of the above-noted 
change in the law, and the requirements of the new law have 
been satisfied.  

By virtue of the December 1995 and October 1999 Statements of 
the Case, the various Supplemental Statements of the Case, 
and the RO's October 2001 letter, the veteran and his 
representative have been advised of the laws and regulations 
governing the claims on appeal the evidence needed to 
establish his claim.  Hence, he has been given notice of the 
information and evidence necessary to substantiate his 
claims.  Moreover, pertinent medical treatment records have 
been obtained and associated with the claims file, and the 
veteran has been afforded comprehensive VA examinations in 
connection with his claims.  Furthermore, as the veteran has 
not identified any additional relevant evidence that has not 
been requested or obtained, there is no indication that there 
is any outstanding evidence that is necessary for 
adjudication of the issues on appeal.  Hence, adjudication of 
the above-referenced issues is appropriate at this time, and 
the claims are ready to be considered on the merits.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence 

would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  The VA 
has satisfied its duties to notify and to assist the 
appellant, and, as such, further development requiring 
expenditure of VA resources is not warranted.  In view of the 
foregoing, no possibility of prejudice to the veteran is 
found were the Board to proceed to adjudicate the merits of 
the issue now on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

I. Service connection - Migraine headaches, vasomotor 
rhinitis, 
and intermittent labyrinthitis

The veteran seeks service connection for migraine headaches, 
vasomotor rhinitis, and intermittent labyrinthitis, all of 
which he claims are due to a concussion sustained in service.  
Service connection may be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001).  In addition, certain statutorily enumerated 
disorders may be presumed to have been incurred in service if 
they manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2001).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001).  

The veteran's service medical records are negative for any 
complaints or findings of migraine headaches, vasomotor 
rhinitis, and intermittent labyrinthitis in service, and 
these disabilities were not diagnosed within a year 
thereafter; nor does the 

veteran contend as such.  Rather, the veteran asserts that an 
artillery shell explosion during service caused a concussion, 
which in turn subsequently caused headaches, rhinitis, and 
labyrinthitis.  

Although the veteran's service medical records are devoid of 
any mention of a concussion or similar injury resulting from 
an explosion, the veteran contends that this injury was 
sustained in combat and no record of the injury was ever 
created.  Generally, in the case of any veteran who served in 
combat, satisfactory lay or other evidence of an injury 
incurred in service shall be accepted as sufficient proof of 
service incurrence of the injury if the evidence is 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  38 U.S.C.A. § 1154 (West 1991).  In the present 
case, service personnel records confirm that the veteran 
served in Vietnam as a rifleman with a Marine infantry 
division; therefore, the Board affirms its prior December 
1988 finding that the veteran engaged in combat.  
Additionally, because the veteran's allegation of having been 
in close proximity to an artillery shell explosion is 
consistent with the circumstances of service, it is accepted 
as true by the Board, in the absence of any evidence to the 
contrary.  

While the Board concedes that the veteran was in the vicinity 
of a shell explosion in service and suffered a head injury at 
that time, the record is nonetheless absent any evidence 
suggesting a nexus between headaches, rhinitis, or 
labyrinthitis and any injury sustained at the time of the 
shell explosion.  The veteran has been afforded several 
private and VA medical examinations of his headaches, 
rhinitis, and labyrinthitis, and no examiner of record has 
suggested a link between any of these disabilities and a head 
injury sustained in service.  Despite being asked to furnish 
such information, the veteran has failed to do so.  In the 
absence of any medical evidence linking his current 
headaches, rhinitis, and labyrinthitis to any in-service 
trauma, service connection is not warranted.  


The veteran has himself alleged that his migraine headaches, 
vasomotor rhinitis, and intermittent labyrinthitis all result 
from his in-service head injury.  However, as a layperson, 
his statements regarding medical diagnosis, causation, or 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because the clear 
preponderance of the evidence is against the veteran's claim 
for service connection for migraine headaches, vasomotor 
rhinitis, and intermittent labyrinthitis, claimed as due to 
an in-service concussion, the claim must be denied.  

II. New and material Evidence - Tic of the left arm, 
shoulder, and leg

The veteran seeks to reopen a claim of service connection for 
a tic of the left arm, shoulder, and leg.  This claim was 
previously denied by the RO in November 1991, and he did not 
file a timely appeal.  Therefore, the November 1991 RO 
decision is final, and the veteran may not reopen this claim 
except upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (2001).  

In determining whether to reopen previously and finally 
denied claims, the VA must first determine whether the 
claimant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  (By amendments to 38 C.F.R. 
§ 3.156(a) made in August 2001, the definition of "new and 
material" evidence was changed; however, the amendment is 
applicable only to claims to reopen filed on or after August 
29, 2001.  66 Fed. Reg. 45620-30 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a).)  In Hodge v. 
West, it was noted that such evidence could be construed as 
that which would contribute to a more 

complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

In determining if new and material evidence has been 
submitted, the VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

In the present case, the RO initially denied the veteran's 
claim based on a lack of evidence that a concussion, or any 
other injury resulting in a tic of the left shoulder, arm, 
and leg, was incurred in service.  In support of his 
application to reopen his claim, the veteran has submitted 
various private and VA medical treatment records, as well as 
his own contentions; however, for the reasons to be discussed 
below, this evidence is not new and material, and his claim 
cannot be reopened.  

Considering first the private and VA medical treatment 
records, these records discuss a current finding of a left 
arm tic, but provide no connection to any in-service disease 
or injury.  Because medical records diagnosing a chronic 
motor tic of the left shoulder, arm, and leg was previously 
of record in 1991, this additional evidence is cumulative and 
redundant of evidence already considered.  That is, these 
records only demonstrate a current diagnosis already conceded 
by the RO in 1991, when a tic disorder was acknowledged based 
on the medical evidence of record.  Thus, the additional 
medical evidence submitted since 1991 is not new, as defined 
by 38 C.F.R. § 3.156.  Additionally, because none of the 
evidence submitted since the 1991 RO decision addresses the 
basis of the original denial, the 

lack of evidence connecting his current tic disorder to 
service, or an in-service injury, these records are not "so 
significant that [they] must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156 (2001).  

At his June 1996 personal hearing before a RO hearing 
officer, the veteran asserted that his concussion during 
service resulted in his current tic of the left side.  
However, as a layperson, the veteran's assertions of medical 
causation are insufficient to reopen his claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The veteran and his representative have also alleged that the 
RO failed to consider 38 U.S.C.A. § 1154 at the time of the 
November 1991 decision.  38 U.S.C.A. § 1154 provides that in 
the case of any veteran who served in combat, satisfactory 
lay or other evidence of an injury incurred in service shall 
be accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154 
(West 1991).  However, "the misapplication of, or failure to 
apply, a statutory or regulatory burden-shifting presumption 
does not constitute 'new and material evidence' for the 
purpose of reopening" a previously- and finally-denied 
claim.  Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 1998).  
Therefore, even assuming the truth of the veteran's 
allegations, that the RO failed to consider 38 U.S.C.A. 
§ 1154, this failure does not constitute a basis upon which 
the veteran's claim may be reopened.  

In view of the foregoing, the evidence received subsequent to 
the RO's November 1991 decision is not new and material for 
the purpose of reopening the veteran's claim for service 
connection for a tic of the left shoulder, arm, and leg.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  



ORDER

Entitlement to service connection for migraine headaches, 
vasomotor rhinitis, and intermittent labyrinthitis is denied.  

The veteran having submitted no new and material evidence, 
his application to reopen his claim for service connection 
for a tic of the left shoulder, arm, and leg is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

